Citation Nr: 0607938	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic left 
wrist disorder to include fracture residuals and degenerative 
joint disease.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include attention deficit 
hyperactivity disorder.  

3.  Entitlement to service connection for a chronic right 
wrist disorder to include injury residuals.  

4.  Entitlement to service connection for a chronic low back 
disorder to include injury residuals.  

5.  Entitlement to service connection for a chronic right hip 
disorder to include injury residuals.  

6.  Entitlement to service connection for a chronic bilateral 
hand disorder to include numbness, tingling, and weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1996 to August 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for a chronic left wrist disorder, a 
chronic acquired psychiatric disorder to include attention 
deficit hyperactivity disorder (ADHD), a chronic right wrist 
disorder, a chronic low back disorder, a chronic right hip 
disorder, a chronic bilateral hand disorder to include 
numbness, tingling, and weakness, a chronic cervical spine 
disorder, a chronic bilateral knee disorder, a chronic 
gastrointestinal disorder to include abdominal pain, a 
chronic skin disorder to include dermatitis, a chronic 
bilateral arm disorder to include weakness, and a chronic 
bilateral elbow disorder to include stiffness.  In April 
2003, the veteran submitted a notice of disagreement.  In 
January 2004, the RO issued a statement of the case to the 
veteran and his accredited representative.  In March 2004, 
the veteran submitted an Appeal to the Board (VA Form 9) 
which specified that he was appealing solely from the denial 
of service connection for a chronic left wrist disorder, a 
chronic acquired psychiatric disorder, a chronic right wrist 
disorder, a chronic low back disorder, a chronic right hip 
disorder, and a chronic bilateral hand disorder.  

For the reasons and bases addressed below, service connection 
for chronic left ulnar fracture residuals with degenerative 
joint disease is GRANTED and service connection for a chronic 
acquired psychiatric disorder, a chronic right wrist 
disorder, and a chronic low back disorder is DENIED.  

The issues of the veteran's entitlement to service connection 
for a chronic right hip disorder to include injury residuals 
and a chronic bilateral hand disorder to include numbness, 
tingling, and weakness are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  Chronic left wrist fracture residuals including 
degenerative joint disease were initially manifested during 
wartime service.  

2.  The veteran's inservice psychiatric complaints were acute 
and transitory in nature and resolved without chronic 
residuals.  

3.  A chronic acquired psychiatric disorder was not shown at 
the most recent VA psychiatric examination of record.  

4.  The veteran's inservice right wrist contusion was acute 
and transitory in nature and resolved without chronic 
residuals.  

5.  A chronic right wrist disorder was not shown at the most 
recent VA examination of record.  

6.  The veteran's inservice low back complaints were acute 
and transitory in nature and resolved without chronic 
residuals.  
7.  A chronic low back disorder was not shown at the most 
recent VA examination of record.  


CONCLUSIONS OF LAW

1.  Chronic left wrist fracture residuals including 
degenerative joint disease were incurred in wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.307, 3.309, 3.326(a), (2005).  

2.  A chronic acquired psychiatric disorder to include ADHD 
was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2005).  

3.  A chronic right wrist disorder including injury residuals 
was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2005).  

4.  A chronic low back disorder to include injury residuals 
was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued a 
VCAA notice to the veteran in April 2002 which informed him 
of the evidence needed to support his claims for service 
connection for a chronic left wrist disorder, a chronic 
acquired psychiatric disorder, a chronic right wrist 
disorder, and a chronic low back disorder; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The veteran was specifically informed 
that he should submit any relevant evidence in his 
possession.  The VCAA notice was issued prior to the May 2002 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate his claims of 
entitlement to service connection for the claimed disorders.  
However, he was not informed of the type of evidence 
necessary to establish initial evaluations and/or earlier 
effective dates for the claimed disabilities.  
Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of service connection for a chronic left wrist 
disorder, a chronic acquired psychiatric disorder, a chronic 
right wrist disorder, and a chronic low back disorder.  As to 
the left wrist, there clearly is no potential harm given the 
favorable outcome below.  As to the other issues, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims and the notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis (degenerative joint 
disease) and/or a psychosis becomes manifest to a degree of 
ten percent or more within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
provisions of 38 C.F.R. § 3.304(b) (2005) direct that:

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
  (2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest are of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  

Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant 
v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  
 
The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  

Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed  that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  

A.  Chronic Left Wrist Disorder

At his October 1995 physical examination for service 
enlistment, the veteran reported having sustained a left 
wrist fracture at the age of six.  The military examiner 
noted the veteran's history of a left wrist fracture as 
"N.D. [not disabling]."  On examination, the veteran was 
found to exhibit normal upper extremities.  No chronic left 
wrist disorder was identified.  The veteran was found to be 
qualified for active service.  Therefore, the veteran is 
entitled to the presumption of soundness as to a chronic left 
wrist disorder.  Given this fact, it is next necessary to 
determine whether there is clear and unmistakable evidence to 
rebut the presumption of soundness.  
The veteran's service medical records do not reflect that any 
left wrist abnormalities were identified during his period of 
wartime service.  At a November 1999 VA examination for 
compensation purposes, the veteran complained of left wrist 
pain, swelling and numbness.  His symptoms were exacerbated 
by inclement weather.  He reported that he had sustained a 
left wrist fracture at the age of six.  On examination, the 
veteran exhibited a full range of motion of the left wrist 
without tenderness or swelling.  Contemporaneous X-ray 
studies of the left wrist revealed an old ununited ulnar 
styloid fracture and minor degenerative changes.  The veteran 
was diagnosed with ununited left wrist fracture residuals and 
minor degenerative joint disease.  

A March 2000 VA physical evaluation states that "it is the 
opinion of this examiner, that the pre-existing condition, as 
far as the left wrist, the cervical spine, and the lumbar 
spine, were not aggravated beyond their normal condition by 
any activities in the military service."  

In his March 2004 Appeal to the Board (VA Form 9), the 
veteran acknowledged that he had sustained a left wrist 
fracture prior to active service.  He advanced that his 
pre-existing left wrist fracture residuals had been 
aggravated during his wartime service.  

While the October 1995 physical examination for service 
enlistment notes the veteran's history of a left wrist 
fracture at the age of six, the examiner made no objective 
findings as to the left wrist except for determining that the 
pre-service fracture residuals were not disabling.  The 
record is devoid of objective clinical evidence of a chronic 
left wrist disorder prior to November 1999 when the veteran 
was diagnosed with ununited left wrist fracture residuals and 
degenerative joint disease.  The March 2000 VA physical 
evaluation concludes that the veteran's "pre-existing 
condition" was "not aggravated beyond its normal 
condition" during active service.  In reviewing a similar 
factual scenario, the Court has directed that "a bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  
Even if the clinical documentation is held to establish a 
pre-service onset of the veteran's chronic left wrist 
disability for sake of argument, the record establishes that 
the left wrist degenerative joint disease became manifest 
within three months of service separation.  Although the 
veteran complained of left wrist pain, stiffness, and 
weakness associated with use of the joint, the VA physical 
evaluations of record fail to denote the presence or absence 
of functional impairment of the left wrist due to pain.  
Therefore, the Board will resolve reasonable doubt in the 
veteran's favor and conclude that the veteran's degenerative 
joint disease was manifested to a compensable degree.  Such 
findings clearly reflect an inservice increase in the 
veteran's left wrist disability picture.  Given these facts, 
the Board finds that the presumption of soundness as to a 
chronic left wrist disorder has not been rebutted.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  Therefore service connection is warranted for the 
claimed disability.  

B.  Chronic Acquired Psychiatric Disorder

The veteran's service medical records indicate that he was 
seen on multiple occasions for psychiatric complaints.  An 
August 1997 treatment record states that the veteran 
complained of increased stress, a lack of concentration, and 
impaired memory.  He reported that his father had been 
recently diagnosed with attention deficit disorder (ADD).  An 
impression of "questionable ADD - strong family [history]" 
was advanced.  A September 1997 treatment record states that 
an impression of "[ruleout] ADHD" was advanced and the 
veteran's "PRP/SEC" clearance was suspended for 30 days for 
further review.  An October 9, 1997, treatment entry states 
that an impression of ADHD, combined type was advanced.  An 
October 24, 1997, treatment record conveys that an impression 
of "adult ADHD - good response to meds" was advanced.  A 
January 1998 treatment record states that the veteran was 
diagnosed with ADHD, combined type and recommended 
"permanent decertification from PRP."  

An October 1998 treatment record notes that the veteran 
complained of "some tremendous mood swings."  He reported 
that he stopped taking his prescribed medication.   An 
impression of "previous diagnosis of adult ADHD" was 
advanced.  Treating Air Force medical personnel observed that 
the veteran "it appears now that [the veteran] may have a 
component of possibly mild depression versus depressive 
disorder."  

A November 17, 1998, treatment record states that "the 
primary process going on here for [the veteran] is some 
depression."  Treating medical personnel commented that 
"certainly, he may have his ADD superimposed on 
depression."  A November 24, 1998. treatment record states 
that the veteran was seen for his separation examination.  An 
impression of "adult ADHD with I believe superimposed mild 
depression versus depressive disorder NOS" was advanced.  

A March 1999 treatment record states that the veteran 
complained of "questionable symptoms of depression."  An 
impression of "questionable adult ADD vs. depressive 
disorder vs. combination of the two" was advanced.  A July 
1999 treatment record states that the veteran had a 
"permanent S3 profile for his diagnosis of" ADHD.  An 
impression of "adult ADD with symptoms of depression as 
well, did well on Effexor" was advanced.  An August 1999 
Report of Medical Assessment (DD Form 2697) states that:

[Patient with diagnosis] of adult ADHD 
has had varying response to meds but 
diagnosis remains firm.  In addition, 
[patient] has also had some symptoms of 
depression, but 0 firm diagnoses of 
depression.  

At the November 1999 VA examination for compensation 
purposes, the veteran reported that he received an early 
separation from active service due to his ADHD.  On 
examination, the veteran was found to exhibit no 
"significant indicators of a disorder listed in DSM-IV" or 
a "documented history of the same."  He was specifically 
found to "not meet the criteria for a diagnosis of ADHD."  
A chronic acquired psychiatric disorder was not diagnosed.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records clearly establish that he 
was repeatedly diagnosed with ADD and ADHD.  The inservice 
diagnoses resulted in a permanent S3 profile and his 
decertification from certain military duties.  
Notwithstanding these facts, the report of the November 1999 
VA examination for compensation purposes reflects that the 
examiner emphatically concluded that the veteran did not meet 
the criteria for either ADHD or any other acquired 
psychiatric disorder.  The record contains no clinical 
documentation of either a post-service diagnosis of or 
treatment for a chronic acquired psychiatric disorder.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the Board concludes that service 
connection for a chronic acquired psychiatric disorder to 
include ADHD is not warranted.

C.  Chronic Right Wrist Disorder

An April 1998 Air Force treatment record relates that the 
veteran complained of right wrist pain.  He reported that the 
dorsum of his right wrist had struck the side of a vehicle 
when his rachet wrench broke.  Contemporaneous X-ray studies 
of the right wrist revealed no abnormalities.  An impression 
of a right wrist contusion was advanced.  

At the November 1999 VA examination for compensation 
purposes, the veteran was found to exhibit no right wrist 
abnormalities on physical and radiological evaluation.  No 
chronic right wrist disorder was diagnosed.  

The veteran was treated for a right wrist contusion during 
active service.  At the November 1999 VA examination for 
compensation purposes, the examiner identified no right wrist 
abnormalities.  Indeed, the post-service clinical 
documentation of record is devoid of an objective evidence of 
either a diagnosis of or treatment for a chronic right wrist 
disorder.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the Board concludes that service 
connection for a chronic right wrist disorder is not 
warranted.

D.  Chronic Low Back Disorder

Clinical documentation from Benefits Healthcare dated in 
February 1999 indicates that the veteran complained of 
lumbosacral spine pain with bilateral leg numbness.  He was 
reported to have been involved in a motor vehicle accident 
during the previous night.  An impression of lumbar 
strain/sprain was advanced.  

Air Force clinical documentation dated in February 1999 
states that the veteran complained of lumbar spine pain.  
Impressions of lumbar strain were advanced.  Contemporaneous 
X-ray studies of the lumbosacral spine revealed no 
abnormalities.  

At the November 1999 VA examination for compensation 
purposes, the veteran reported that he had injured his lower 
back in his March 1996 and February 1999 motor vehicle 
accidents.  On examination of the spine, the veteran 
exhibited no abnormalities.  Contemporaneous X-ray studies of 
the lumbar spine revealed minor dextrorotoscoliosis and no 
other abnormalities.  A chronic lumbar spine and/or low back 
disorder was not diagnosed.  

The March 2000 VA physical evaluation notes that the 
veteran's "X-rays revealed evidence of ... compression 
fractures healed in the lumbar vertebrae."  The examiner 
concluded that "it is the opinion of this examiner, that the 
pre-existing condition, as far as the left wrist, the 
cervical spine, and the lumbar spine, were not aggravated 
beyond their normal condition by any activities in the 
military service."  

At the June 2000 VA examination for compensation purposes, 
the examiner commented that "there is no disability on 
today's examination regarding his lumbar spine."  

While the March 2000 VA physical evaluation states that there 
was radiological evidence of lumbar spine vertebral 
compression fracture residuals, the report of the June 2000 
VA examination for compensation purposes specifically 
concludes that the veteran exhibited no chronic lumbar spine 
or other low back disorder.  Indeed, the post-service 
clinical documentation of record is devoid of an objective 
evidence of either a diagnosis of or treatment for a chronic 
lumbar spine and/or low back disorder.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the Board concludes that service 
connection for a chronic low back disorder is not warranted.


ORDER

Service connection for chronic left wrist fracture residuals 
with degenerative joint disease is GRANTED.  

Service connection for a chronic acquired psychiatric 
disorder to include ADHD is DENIED.  

Service connection for a chronic right wrist disorder to 
include injury residuals is DENIED.  

Service connection for a chronic low back disorder to include 
injury residuals is DENIED.  


REMAND

The veteran asserts that service connection is warranted for 
both chronic right hip injury residuals and a chronic 
bilateral hand disorder manifested by numbness, tingling, and 
weakness.  The accredited representative advances that the VA 
examinations for compensation purposes are inadequate for 
rating purposes.  

In reviewing the report of the June 2000 VA examination for 
compensation purposes, the Board observes that the veteran 
was diagnosed with both a history of a motor vehicle accident 
with osteitis pubis and "right hip pain with unclear 
etiology."  It is not evident whether the second diagnosis 
reflects a specific chronic disability.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given the above cited right hip diagnoses and the 
award of service connection for chronic left wrist fracture 
residuals including degenerative joint disease above and in 
light of the accredited representative's assertions, the 
Board finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
right hip and bilateral hand 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic right hip 
disorder and bilateral hand disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran has a chronic right 
hip disorder.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  What is the etiology of the 
veteran's chronic right hip 
disorder, if any.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
hip disorder is etiologically 
related to the veteran's inservice 
right hip symptomatology or has 
increased in severity beyond its 
natural progression as the result of 
his service-connected disabilities.

c.  Is t more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic hand 
disorder had its onset during active 
service; otherwise originated during 
active service; or is etiologically 
related to or has increased in 
severity beyond its natural 
progression as the result of the 
veteran's service-connected 
disabilities including his chronic 
left wrist fracture residuals 
including degenerative joint 
disease.

Send the claims folder, including a copy 
of this REMAND, to the examiner and 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
both a chronic right hip disorder to 
include injury residuals and a chronic 
bilateral hand disorder manifested by 
numbness, tingling, and weakness with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2005) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


